             Case 4:21-cv-00501-LPR Document 11 Filed 07/27/21 Page 1 of 2




                                IN THE UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF ARKANSAS
                                          CENTRAL DIVISION

EDWARD LITTLE                                                                         PLAINTIFF
ADC #075876

v.                                    Case No. 4:21-CV-00501-LPR

ARKANSAS GENERAL ASSEMBLY, et al.                                                 DEFENDANTS


                                                  ORDER


           Plaintiff Edward Little is in custody at the Varner Unit of the Arkansas Division of

Correction. He filed this action pro se.1 Mr. Little did not pay the $402 filing and administrative

fee or file an Application to Proceed Without Prepayment of Fees and Affidavit (“IFP

Application”). On June 17, 2021, the Court instructed Mr. Little that to proceed with this action,

he must either pay the filing fee or file a complete IFP Application within 30 days.2 Mr. Little was

warned that his failure to comply with the June 17, 2021 Order would result in the dismissal of his

case without prejudice.3

           Mr. Little has not complied with or otherwise responded to the June 17, 2021 Order, and

the time for doing so has passed. Accordingly, this case is dismissed without prejudice pursuant




1
     Pl.’s Compl. (Doc. 1).
2
     Court’s Order (Doc. 10).
3
     Id.
             Case 4:21-cv-00501-LPR Document 11 Filed 07/27/21 Page 2 of 2




to Local Rule 5.5(c)(2).4 All pending motions5 are denied as moot. The Court certifies, pursuant

to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order and the accompanying

Judgment would not be taken in good faith.

          IT IS SO ORDERED this 27th day of July, 2021.



                                                                      ________________________________
                                                                      LEE P. RUDOFSKY
                                                                      UNITED STATES DISTRICT JUDGE




4
    Local Rule 5.5(c)(2) provides:
          It is the duty of any party not represented by counsel to promptly notify the Clerk and the other
          parties to the proceedings of any change in his or her address, to monitor the progress of the case,
          and to prosecute or defend the action diligently. A party appearing for himself/herself shall sign
          his/her pleadings and state his/her address, zip code, and telephone number. If any communication
          from the Court to a pro se plaintiff is not responded to within thirty (30) days, the case may be
          dismissed without prejudice. Any party proceeding pro se shall be expected to be familiar with and
          follow the Federal Rules of Civil Procedure.
5
    Pl.’s Motion for Temporary Restraining Order (Doc. 3); Pl.’s Request for Class Certification (Doc. 5); Pl.’s
    Emergency Motion (Doc. 6).

                                                           2
